Title: From George Washington to George Clinton, 23 December 1782
From: Washington, George
To: Clinton, George


                        
                            Dear Sir,
                            Newburgh 23d Decr 1782
                        
                        By yesterday’s Post I received advice of the completion of the Bargain I mentioned to you in my last—and that
                            I should be drawn upon in a few days for the amount—viz.—£1880 Virga Curry. which differs from the Curry of this State 1/3—Dollars in Virginia passing for no more than Six Shillgs.
                        I shall take the liberty of calling upon your Excellency with my Bond for this Money in the course of two or
                            three days lest any impedimts in the River should occasion a disappointment.
                        The Gentn to whom the money is to be paid wished to have it lodged in Philadelphia—If your Excellency knows
                            any person on whom dependence can be placed, that would receive the money here, and give a draught for it there, I shall
                            thank you for mentioning it when we meet. I am with great esteem & regard. Dr Sir Yr Most Obt & Affect
                            Ser
                        
                            Go: Washington
                        
                    